DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by Shigemi Ota (Ota) US 7,318,322. in view of Randall N. Avery (Avery) US 2011/0240281.
As per claim 1 Ota disclose;
A water-cooled pressurized distributive heat dissipation system for a rack (fig. 4 and 5), which is used for dissipating heat of servers (1) in the rack (10), wherein the servers (1) are fixed in the rack in a ranging direction, comprising:  
5a water tank (42) having a distributing duct (30); 
branch modules (formed by items 21-27) , separately corresponding to the servers (1), each having a branch pump (23) and at least one water block (21) in a corresponding one of the servers (1), and the branch pump (23) of each branch module connecting between the distributing duct (30) and the water block (21): 

10a main pump (41) driving a working fluid in the water tank (42) to flow toward the distributing duct (30).
	Ota disclose servers stacked in a vertical direction, and each server having multiple cold plates (21) connected to one supply and return lines, but does not teach,						 obvious and well-known in the art of arranging, the water block of each branch module is multiple in number, and the plurality of water blocks correspond to different servers.
	However in analogues art Avery disclose, well-known in the art of arranging, the water block (Fig. 4 103) of each branch module is multiple in number (See fig. 3 item 103 with multiple item 104), and the plurality of water blocks (of fig. 2 inside item 104) correspond to different servers (104).
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Ota and Avery by incorporating the teaching of Avery, into the system of Ota to connect multiple servers in parallel. One having ordinary skill in the art would have found it motivated to use teachings of Avery reduce number of branch lines from cabinet header.

As per claim 2 combinations of Ota and Avery disclose;
further comprising a cooling device (43) disposed between the water tank (42) and an output end of the converging duct (31).  

wherein 20the branch pump (23) of each branch module is split to connect with the water blocks (21).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over combinations of Ota and Avery as applied to claim 1 and further in view of Peter George Ross (Ross) US 10,201,116.
As per claims 3 Ota and Avery disclose;
A connecting pipes and water tank and cooling device arranged in the water tank (42), But does not disclose alternative arrangement known in the art, a connecting pipe is connected between the water tank and the cooling device.
	However, in analogues art of cooling racks in the data center Ross teaches 
Well-known alternative arrangement of a connecting pipe (Fig. 4 pipe between item 50 cooling device and tank 51) is connected between the water tank (51) and the cooling device (50).
	It would have been obvious to one of ordinary skill in the art at


Regarding claim 6 Ota and Avery teaches branch modules and ducts for one rack but does not
disclose adding another rack which requires duplication of connections in series which is well known in the art, e.g. another distributing duct, another converging duct and branch modules connected between the another distributing duct and the another distributing duct, wherein the converging duct connects to the another distributing duct.  
	However Ross teaches another distributing duct (fig. 8 ducts of second rack), another converging duct and branch modules (40c) connected between the another distributing duct and the another distributing duct, wherein the converging duct connects to the another distributing duct. (Fig. 8 shows connecting additional rack)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Ota, Avery and Ross by incorporating the teaching of Ross, into the system of Ota and Avery to duplicate additional rack in series as per series connections of fig. 8. One having ordinary skill in the art would have found it motivated to use teachings of Ross to provide additional processing capacity.


25 a cooling device disposed between the water tank and an output end of the 5converging duct (obvious to duplicate teachings of Fig. 4 for second rack).  
- a connecting pipe is connected between the water tank and the cooling device. (obvious to duplicate teachings of Fig. 4 for second rack)

Regarding claims 9 and 10 combinations of Ota, Avery and Ross teaches;
5the water block of each branch module is multiple in number.  (Ota fig. 11 item 21 qty. 2)
-the branch pump (23) of each branch module is split to connect with the water blocks (Fig. 11 and 12 shows branch pipes to connect blocks in parallel through item 22).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Upadhya fig. 1 and 5 disclose subject matter of claim 1
Prior art Chainer fig. 1 disclose subject matter of claim 1
Prior art Eckberg fig. 6 disclose subject matter of claim 6
Prior art Gao fig. 2 disclose subject matter of claim 1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835